 



 

Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of April 1, 2016, by
and among Real Goods Solar, Inc., a Colorado corporation, with headquarters
located at 833 West South Boulder Road, Louisville, CO 80027 (the "Company"),
and the investors listed on the Schedule of Buyers attached hereto (each, a
"Buyer" and collectively, the "Buyers").

 

WHEREAS:

 

A.           In connection with the Securities Purchase Agreement by and among
the parties hereto of even date herewith (the "Securities Purchase Agreement"),
the Company has agreed, upon the terms and subject to the conditions of the
Securities Purchase Agreement, to issue and sell to each Buyer (i) senior
secured convertible notes of the Company (the "Notes"), which will, among other
things, be convertible (upon conversion, amortization or otherwise) into the
Company's Class A common stock, par value $0.0001 per share (the "Common Stock")
(the shares of Common Stock issuable pursuant to the terms of the Notes,
collectively, the "Conversion Shares") and (ii) warrants (the "Warrants") which
will be exercisable to purchase shares of Common Stock (as exercised,
collectively, the "Warrant Shares") in accordance with the terms of the
Warrants.

 

B.           In accordance with the terms of the Securities Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the "1933 Act"), and applicable
state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

 

1.           Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

 

(a)          "Additional Effective Date" means the date an Additional
Registration Statement is declared effective by the SEC.

 

(b)          "Additional Effectiveness Deadline" means the date which is the
earlier of (x) (i) in the event that the Additional Registration Statement is
not subject to a review by the SEC, forty-five (45) calendar days after the
earlier of the Additional Filing Date and the Additional Filing Deadline or (ii)
in the event that the Additional Registration Statement is subject to a review
by the SEC, sixty (60) calendar days after the earlier of the Additional Filing
Date and the Additional Filing Deadline and (y) the fifth (5th) Business Day
after the date the Company is notified (orally or in writing, whichever is
earlier) by the SEC that such Additional Registration Statement will not be
reviewed or will not be subject to further review; provided, however, that if
the Additional Effectiveness Deadline falls on a Saturday, Sunday or other day
that the SEC is closed for business, the Additional Effectiveness Deadline shall
be extended to the next Business Day on which the SEC is open for business.

 

   

 

 

(c)          "Additional Filing Date" means the date on which an Additional
Registration Statement is filed with the SEC.

 

(d)          "Additional Filing Deadline" means if Cutback Shares are required
to be included in any Additional Registration Statement, (I) the later of (i)
the date sixty (60) days after the date substantially all of the Registrable
Securities registered under the immediately preceding Registration Statement are
sold and (ii) the date six (6) months from the Initial Effective Date or the
most recent Additional Effective Date, as applicable or (II) if the staff of the
SEC requires pursuant to written comments a date that is later than the date set
forth in clause (I) above, such earliest date permitted by the staff of the SEC.

 

(e)          "Additional Registrable Securities" means, (i) any Cutback Shares
not previously included on a Registration Statement and (ii) any capital stock
of the Company issued or issuable with respect to the Notes, the Conversion
Shares, the Warrants, the Warrant Shares, or the Cutback Shares, as applicable,
as a result of any stock split, stock dividend, recapitalization, exchange or
similar event or otherwise, without regard to any limitations on conversion,
amortization and/or redemption of the Notes or exercise of the Warrants, in each
case, not previously included on a Registration Statement.

 

(f)           "Additional Registration Statement" means a registration statement
or registration statements of the Company filed under the 1933 Act covering the
resale of any Additional Registrable Securities.

 

(g)          "Additional Required Registration Amount" means any Cutback Shares
not previously included on a Registration Statement, without regard to any
limitations on conversion, amortization and/or redemption of the Notes or
exercise of the Warrants.

 

(h)          "Business Day" means any day other than Saturday, Sunday or any
other day on which commercial banks in the City of New York are authorized or
required by law to remain closed.

 

(i)           "Closing Date" shall have the meaning set forth in the Securities
Purchase Agreement.

 

(j)           "Cutback Shares" means any of the Initial Required Registration
Amount or the Additional Required Registration Amount of Registrable Securities
not included in all Registration Statements previously declared effective
hereunder as a result of a limitation on the maximum number of shares of Common
Stock of the Company permitted to be registered by the staff of the SEC pursuant
to Rule 415. The number of Cutback Shares shall be allocated pro rata among the
Investors with each Investor entitled to elect the portion of its Conversion
Shares and/or Warrant Shares that are to be considered Cutback Shares. For the
purpose of determining the Cutback Shares, in order to determine any applicable
Required Registration Amount, unless an Investor gives written notice to the
Company to the contrary with respect to the allocation of its Cutback Shares,
first the Warrant Shares shall be excluded on a pro rata basis among the
Investors until all of the Warrant Shares have been excluded, and second the
Conversion Shares shall be excluded on a pro rata basis among the Investors
until all of the Conversion Shares have been excluded.

 

 2 

 

 

(k)          "Effective Date" means the Initial Effective Date and the
Additional Effective Date, as applicable.

 

(l)           "Effectiveness Deadline" means the Initial Effectiveness Deadline
and the Additional Effectiveness Deadline, as applicable.

 

(m)         "Eligible Market" means the Principal Market, the NYSE MKT LLC, The
NASDAQ Global Market, The NASDAQ Global Select Market, The New York Stock
Exchange, Inc., the OTC Bulletin Board, the OTC QX or the OTC QB.

 

(n)          "Filing Deadline" means the Initial Filing Deadline and the
Additional Filing Deadline, as applicable.

 

(o)          "Initial Effective Date" means the date that the Initial
Registration Statement has been declared effective by the SEC.

 

(p)          "Initial Effectiveness Deadline" means the date which is the
earlier of (x) (i) in the event that the Initial Registration Statement is not
subject to a review by the SEC, seventy-five (75) calendar days after the
Closing Date or (ii) in the event that the Initial Registration Statement is
subject to a review by the SEC, ninety (90) calendar days after the Closing Date
and (y) the fifth (5th) Business Day after the date the Company is notified
(orally or in writing, whichever is earlier) by the SEC that such Initial
Registration Statement will not be reviewed or will not be subject to further
review; provided, however, that if the Initial Effectiveness Deadline falls on a
Saturday, Sunday or other day that the SEC is closed for business, the Initial
Effectiveness Deadline shall be extended to the next Business Day on which the
SEC is open for business.

 

(q)          "Initial Filing Date" means the date on which the Initial
Registration Statement is filed with the SEC.

 

(r)           "Initial Filing Deadline" means the date which is forty-five (45)
calendar days after the Closing Date.

 

(s)          "Initial Registrable Securities" means (i) the Conversion Shares
issued or issuable pursuant to the terms of the Notes, (ii) the Warrant Shares
issued or issuable upon exercise of the Warrants and (iii) any capital stock of
the Company issued or issuable with respect to the Notes, the Conversion Shares,
the Warrant Shares or the Warrants as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise, in each case
without regard to any limitations on conversion, amortization and/or redemption
of the Notes or exercise of the Warrants.

 

 3 

 

 

(t)           "Initial Registration Statement" means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale of the Initial Registrable Securities.

 

(u)          "Initial Required Registration Amount" means 200% of the sum of (i)
the maximum number of Conversion Shares issued and issuable pursuant to the
Notes determined utilizing the Equity Conditions Conversion Price (as defined in
the Notes) and (ii) the maximum number of Warrant Shares issued and issuable
pursuant to the Warrants, each as of the Trading Day immediately preceding the
applicable date of determination, without regard to any limitations on
conversion, amortization and/or redemption of the Notes or exercise of the
Warrants.

 

(v)          "Investor" means a Buyer or any transferee or assignee thereof to
whom a Buyer assigns its rights under this Agreement and who agrees to become
bound by the provisions of this Agreement in accordance with Section 9 and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 9.

 

(w)         "Lead Investor" means Hudson Bay Master Fund Ltd.

 

(x)           "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

 

(y)          "Principal Market" means The NASDAQ Capital Market.

 

(z)          "register," "registered," and "registration" refer to a
registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the 1933 Act and pursuant to
Rule 415, and the declaration or ordering of effectiveness of such Registration
Statement(s) by the SEC.

 

(aa)        "Registrable Securities" means the Initial Registrable Securities
and the Additional Registrable Securities.

 

(bb)        "Registration Statement" means the Initial Registration Statement
and the Additional Registration Statement, as applicable.

 

(cc)        "Required Holders" means the holders representing at least
fifty-five (55%) of the Registrable Securities and shall include the Lead
Investor so long as the Lead Investor and/or any of its Affiliates collectively
hold at least five percent (5%) of the Registrable Securities.

 

(dd)        "Required Registration Amount" means either the Initial Required
Registration Amount or the Additional Required Registration Amount, as
applicable.

 

(ee)        "Rule 415" means Rule 415 promulgated under the 1933 Act or any
successor rule providing for offering securities on a continuous or delayed
basis.

 

 4 

 

 

(ff)          "SEC" means the United States Securities and Exchange Commission.

 

(gg)        "Trading Day" means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
"Trading Day" shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

 

2.           Registration.

 

(a)          Initial Mandatory Registration. The Company shall prepare, and, as
soon as practicable but in no event later than the Initial Filing Deadline, file
with the SEC the Initial Registration Statement on Form S-3 covering the resale
of all of the Initial Registrable Securities. In the event that Form S-3 is
unavailable for such a registration, the Company shall use such other form as is
available for such a registration on another appropriate form reasonably
acceptable to the Required Holders, subject to the provisions of Section 2(e).
The Initial Registration Statement prepared pursuant hereto shall register for
resale at least the number of shares of Common Stock equal to the Initial
Required Registration Amount determined as of the date the Initial Registration
Statement is initially filed with the SEC, subject to adjustment as provided in
Section 2(f). The Initial Registration Statement shall contain (except if
otherwise required pursuant to written comments received from the SEC upon a
review of the Initial Registration Statement or if otherwise directed by the
Required Holders) the "Plan of Distribution" and "Selling Shareholders" sections
in substantially the form attached hereto as Exhibit B. The Company shall use
its best efforts to have the Initial Registration Statement declared effective
by the SEC as soon as practicable, but in no event later than the Initial
Effectiveness Deadline. By 9:30 a.m. New York time on the Business Day following
the Initial Effective Date, the Company shall file with the SEC in accordance
with Rule 424 under the 1933 Act the final prospectus to be used in connection
with sales pursuant to such Initial Registration Statement.

 

 5 

 

 

(b)          Additional Mandatory Registrations. The Company shall prepare, and,
as soon as practicable but in no event later than the Additional Filing
Deadline, file with the SEC an Additional Registration Statement on Form S-3
covering the resale of all of the Additional Registrable Securities not
previously registered on an Additional Registration Statement hereunder. To the
extent the staff of the SEC does not permit the Additional Required Registration
Amount to be registered on an Additional Registration Statement, the Company
shall file no later than the Additional Filing Deadline, Additional Registration
Statements successively trying to register on each such Additional Registration
Statement the maximum number of remaining Additional Registrable Securities
until the Additional Required Registration Amount has been registered with the
SEC. In the event that Form S-3 is unavailable for such a registration, the
Company shall use such other form as is available for such a registration on
another appropriate form reasonably acceptable to the Required Holders, subject
to the provisions of Section 2(e). Each Additional Registration Statement
prepared pursuant hereto shall register for resale at least that number of
shares of Common Stock equal to the Additional Required Registration Amount
determined as of the date such Additional Registration Statement is initially
filed with the SEC. Each Additional Registration Statement shall contain (except
if otherwise required pursuant to written comments received from the SEC upon a
review of such Additional Registration Statement or if otherwise directed by the
Required Holders) the "Plan of Distribution" and "Selling Shareholders" sections
in substantially the form attached hereto as Exhibit B. The Company shall use
its best efforts to have each Additional Registration Statement declared
effective by the SEC as soon as practicable, but in no event later than the
Additional Effectiveness Deadline. By 9:30 a.m. New York time on the Business
Day following the Additional Effective Date, the Company shall file with the SEC
in accordance with Rule 424 under the 1933 Act the final prospectus to be used
in connection with sales pursuant to such Additional Registration Statement.

 

(c)          Allocation of Registrable Securities. The initial number of
Registrable Securities included in any Registration Statement and any increase
or decrease in the number of Registrable Securities included therein shall be
allocated pro rata among the Investors based on the number of Registrable
Securities held by each Investor at the time the Registration Statement covering
such initial number of Registrable Securities or increase or decrease thereof is
declared effective by the SEC. In the event that an Investor sells or otherwise
transfers any of such Investor's Registrable Securities, each transferee shall
be allocated a pro rata portion of the then remaining number of Registrable
Securities included in such Registration Statement for such transferor. Any
shares of Common Stock included in a Registration Statement and which remain
allocated to any Person which ceases to hold any Registrable Securities covered
by such Registration Statement shall be allocated to the remaining Investors,
pro rata based on the number of Registrable Securities then held by such
Investors which are covered by such Registration Statement. In no event shall
the Company include any securities other than Registrable Securities on any
Registration Statement without the prior written consent of the Required
Holders.

 

(d)          Legal Counsel. Subject to Section 5 hereof, the Required Holders
shall have the right to select one legal counsel to review and oversee any
registration pursuant to this Section 2 ("Legal Counsel"), which shall be
Schulte Roth & Zabel LLP or such other counsel as thereafter designated by the
Required Holders. The Company and Legal Counsel shall reasonably cooperate with
each other in performing the Company's obligations under this Agreement.

 

(e)          Ineligibility for Form S-3. In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on Form S-1 or another appropriate form reasonably acceptable to the
Required Holders and (ii) undertake to register the Registrable Securities on
Form S-3 as soon as such form is available, provided that the Company shall
maintain the effectiveness of the Registration Statement then in effect until
such time as a Registration Statement on Form S-3 covering the Registrable
Securities has been declared effective by the SEC.

 

 6 

 

 

(f)           Sufficient Number of Shares Registered. Subject to Section 2(b),
in the event the number of shares available under a Registration Statement filed
pursuant to Section 2(a) or Section 2(b) is insufficient to cover the Required
Registration Amount of Registrable Securities required to be covered by such
Registration Statement or an Investor's allocated portion of the Registrable
Securities pursuant to Section 2(c), the Company shall amend the applicable
Registration Statement (if permissible), or file a new Registration Statement
(on the short form available therefor, if applicable), or both, so as to cover
at least the Required Registration Amount as of the Trading Day immediately
preceding the date of the filing of such amendment or new Registration
Statement, in each case, as soon as practicable, but in any event not later than
fifteen (15) days after the necessity therefor arises (but taking into account
any position of the staff of the SEC with respect to the date on which the staff
of the SEC will permit such amendment to the Registration Statement and/or such
new Registration Statement (as the case may be) to be filed with the SEC). The
Company shall use its best efforts to cause such amendment and/or new
Registration Statement to become effective as soon as practicable following the
filing thereof. For purposes of the foregoing provision, the number of shares
available under a Registration Statement shall be deemed "insufficient to cover
all of the Registrable Securities" if at any time the number of shares of Common
Stock available for resale under the Registration Statement is less than the
Required Registration Amount. The calculation set forth in the foregoing
sentence shall be made without regard to any limitations on the conversion,
amortization and/or redemption of the Notes or exercise of the Warrants and such
calculation shall assume (i) that the Notes are then convertible in full into
shares of Common Stock at the then prevailing Conversion Rate (as defined in the
Notes) (ii) the initial outstanding principal amount of the Notes remains
outstanding through the scheduled Maturity Date (as defined in the Notes) and no
redemptions of the Notes occur prior to the scheduled Maturity Date and (iii)
the Warrants are then exercisable in full into shares of Common Stock at the
then prevailing Exercise Price (as defined in the Warrants).

 

 7 

 

 

(g)          Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) the Initial Registration Statement when declared
effective fails to register the Initial Required Registration Amount of Initial
Registrable Securities other than as a result of a limitation on the maximum
number of shares of Common Stock of the Company permitted to be registered by
the staff of the SEC pursuant to Rule 415 (a "Registration Failure"), (ii) a
Registration Statement covering all of the Registrable Securities required to be
covered thereby and required to be filed by the Company pursuant to this
Agreement is (A) not filed with the SEC on or before the applicable Filing
Deadline (a "Filing Failure") or (B) not declared effective by the SEC on or
before the applicable Effectiveness Deadline, (an "Effectiveness Failure") or
(iii) on any day after the applicable Effective Date, sales of all of the
Registrable Securities required to be included on such Registration Statement
cannot be made (other than during an Allowable Grace Period (as defined in
Section 3(r)) pursuant to such Registration Statement or otherwise (including,
without limitation, because of the suspension of trading or any other limitation
imposed by an Eligible Market, a failure to keep such Registration Statement
effective, a failure to disclose such information as is necessary for sales to
be made pursuant to such Registration Statement, a failure to register a
sufficient number of shares of Common Stock or a failure to maintain the listing
of the Common Stock) (a "Maintenance Failure") then, as partial relief for the
damages to any holder by reason of any such delay in or reduction of its ability
to sell the underlying shares of Common Stock (which remedy shall not be
exclusive of any other remedies available at law or in equity, including,
without limitation, specific performance or the additional obligation of the
Company to register any Cutback Shares), the Company shall pay to each holder of
Registrable Securities relating to such Registration Statement an amount in cash
equal to one percent (1.0%) of the aggregate principal amount outstanding of the
Notes as of the applicable date of determination, whether or not included in
such Registration Statement, on each of the following dates: (i) the day of a
Registration Failure, (ii) the day of a Filing Failure; (iii) the day of an
Effectiveness Failure; (iv) the initial day of a Maintenance Failure; (v) on the
thirtieth day after the date of a Registration Failure and every thirtieth day
thereafter (in each case pro rated for periods totaling less than thirty days)
until such Registration Failure is cured; (vi) on the thirtieth day after the
date of a Filing Failure and every thirtieth day thereafter (in each case pro
rated for periods totaling less than thirty days) until such Filing Failure is
cured; (vii) on the thirtieth day after the date of an Effectiveness Failure and
every thirtieth day thereafter (in each case pro rated for periods totaling less
than thirty days) until such Effectiveness Failure is cured; and (viii) on the
thirtieth day after the initial date of a Maintenance Failure and every
thirtieth day thereafter (in each case pro rated for periods totaling less than
thirty days) until such Maintenance Failure is cured. The payments to which a
holder shall be entitled pursuant to this Section 2(g) are referred to herein as
"Registration Delay Payments." Registration Delay Payments shall be paid on the
earlier of (I) the dates set forth above and (II) the third Business Day after
the event or failure giving rise to the Registration Delay Payments is cured. In
the event the Company fails to make Registration Delay Payments in a timely
manner, such Registration Delay Payments shall bear interest at the rate of one
and one-half percent (1.5%) per month (prorated for partial months) until paid
in full. Notwithstanding anything herein to the contrary, in no event shall the
aggregate amount of Registration Delay Payments exceed, in the aggregate, 3% of
the aggregate principal amount of the Notes outstanding for any thirty (30) day
period as determined on the last day of such thirty (30) day period.
Notwithstanding anything herein to the contrary, the Company shall not be
obligated to pay any Registration Delay Payments with respect to any
Registration Failure, Filing Failure, Effectiveness Failure or Maintenance
Failure to an Investor resulting solely from a failure of such Investor to
perform its obligations under this Agreement, including, without limitation, the
failure to provide, after timely written request by the Company, information
necessary for inclusion in a Registration Statement to the Company pursuant to
the terms of this Agreement. For the avoidance of doubt, in no event shall a
Registration Failure, Filing Failure, Effectiveness Failure or Maintenance
Failure be deemed to arise as a result of, but solely to the extent of, a
limitation on the maximum number of shares of Common Stock of the Company
permitted to be registered by the staff of the SEC pursuant to Rule 415.

 

3.           Related Obligations.

 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(b), 2(e) or 2(f), the Company will use its
best efforts to effect the registration of the Registrable Securities in
accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:

 

 8 

 

 

(a)          The Company shall promptly prepare and file with the SEC a
Registration Statement with respect to the Registrable Securities and use its
best efforts to cause such Registration Statement relating to the Registrable
Securities to become effective as soon as practicable after such filing (but in
no event later than the Effectiveness Deadline). Subject to Allowable Grace
Periods (as defined in Section 3(r)), the Company shall keep each Registration
Statement effective pursuant to Rule 415 at all times until the earlier of (i)
the date as of which the Investors may sell all of the Registrable Securities
covered by such Registration Statement without restriction or limitation
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1) (or any successor thereto) promulgated under the 1933 Act or (ii) the
date on which the Investors shall have sold all of the Registrable Securities
covered by such Registration Statement (the "Registration Period"). The Company
shall ensure that each Registration Statement (including any amendments or
supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading. The term "best efforts" shall mean, among other things, that the
Company shall submit to the SEC, within two (2) Business Days after the later of
the date that (i) the Company learns that no review of a particular Registration
Statement will be made by the staff of the SEC or that the staff has no further
comments on a particular Registration Statement, as the case may be, and (ii)
the approval of Legal Counsel pursuant to Section 3(c) (which approval is
immediately sought), a request for acceleration of effectiveness of such
Registration Statement to a time and date not later than two (2) Business Days
after the submission of such request. The Company shall respond in writing to
comments made by the SEC in respect of a Registration Statement as soon as
practicable, but in no event later than fifteen (15) days after the receipt of
comments by or notice from the SEC that an amendment is required in order for a
Registration Statement to be declared effective.

 

(b)          The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep such Registration Statement
effective at all times during the Registration Period, and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-K, Form 10-Q, Form 8-K or any
analogous report under the Securities Exchange Act of 1934, as amended (the
"1934 Act"), the Company shall have incorporated such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the 1934 Act report is filed
which created the requirement for the Company to amend or supplement such
Registration Statement.

 

 9 

 

 

(c)          The Company shall (A) permit Legal Counsel to review and comment
upon (i) a Registration Statement at least five (5) Business Days prior to its
filing with the SEC and (ii) all amendments and supplements to all Registration
Statements (except for Annual Reports on Form 10-K, Quarterly Reports on Form
10-Q, Current Reports on Form 8-K, and any similar or successor reports) within
a reasonable number of days prior to their filing with the SEC, and (B) not file
any Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel reasonably objects. The Company shall not submit a request for
acceleration of the effectiveness of a Registration Statement or any amendment
or supplement thereto without the prior approval of Legal Counsel, which consent
shall not be unreasonably withheld. The Company shall furnish to Legal Counsel,
without charge, (i) copies of any correspondence from the SEC or the staff of
the SEC to the Company or its representatives relating to any Registration
Statement, (ii) promptly after the same is prepared and filed with the SEC, one
copy of any Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference, if requested by an Investor, and all exhibits and (iii) upon the
effectiveness of any Registration Statement, one copy of the prospectus included
in such Registration Statement and all amendments and supplements thereto. The
Company shall reasonably cooperate with Legal Counsel in performing the
Company's obligations pursuant to this Section 3.

 

(d)          The Company shall furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by an Investor, all exhibits and each preliminary prospectus, (ii)
upon the effectiveness of any Registration Statement, ten (10) copies of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as such Investor may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final prospectus, as such Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by such Investor.

 

(e)          The Company shall use its best efforts to (i) register and qualify,
unless an exemption from registration and qualification applies, the resale by
Investors of the Registrable Securities covered by a Registration Statement
under such other securities or "blue sky" laws of all applicable jurisdictions
in the United States, (ii) prepare and file in those jurisdictions such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify Legal Counsel and each Investor
who holds Registrable Securities of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or "blue sky"
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threatening of any proceeding for such purpose.

 

 10 

 

 

(f)           The Company shall notify Legal Counsel and each Investor in
writing of the happening of any event, as promptly as practicable after becoming
aware of such event but in any event on the same Trading Day as such event, as a
result of which the prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (provided that in no event shall such notice contain any material,
nonpublic information), and, subject to Section 3(r), promptly prepare a
supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and each Investor (or such other number of copies as
Legal Counsel or such Investor may reasonably request). The Company shall also
promptly notify Legal Counsel and each Investor in writing (i) when a prospectus
or any prospectus supplement or post-effective amendment has been filed, and
when a Registration Statement or any post-effective amendment has become
effective (notification of such effectiveness shall be delivered to Legal
Counsel and each Investor by facsimile or email on the same day of such
effectiveness and by overnight mail), (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or related prospectus or
related information, and (iii) of the Company's reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate. By
9:30 a.m. New York City time on the date following the date any post-effective
amendment has become effective, the Company shall file with the SEC in
accordance with Rule 424 under the 1933 Act the final prospectus to be used in
connection with sales pursuant to such Registration Statement.

 

(g)          The Company shall use its best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of a Registration Statement,
or the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension at the earliest possible
moment and to notify Legal Counsel and each Investor who holds Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.

 

(h)          In the event that the staff of the SEC requires any Investor
seeking to sell securities under a Registration Statement filed pursuant to this
Agreement to be specifically identified as an "underwriter" in order to permit
such Registration Statement to become effective, and such Investor does not
consent in writing to being so named as an underwriter in such Registration
Statement, then, in each such case, the Company shall reduce the total number of
Registrable Securities to be registered on behalf of such Investor, until such
time as the staff of the SEC does not require such identification (which may
result in none of the Registrable Securities to be registered on behalf of such
Investor being included in such Registration Statement) or until such Investor
accepts in writing such identification and the manner thereof. If any Investor
is required under applicable securities laws to be described in the Registration
Statement as an underwriter or an Investor believes that it could reasonably be
deemed to be an underwriter of Registrable Securities, at the reasonable request
of such Investor, the Company shall furnish to such Investor, on the date of the
effectiveness of the Registration Statement and thereafter from time to time on
such dates as an Investor may reasonably request (i) a letter, dated such date,
from the Company's independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Investors, and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the
Investors.

 

 11 

 

 

(i)           If any Investor is required under applicable securities laws to be
described in the Registration Statement as an underwriter or an Investor
believes that it could reasonably be deemed to be an underwriter of Registrable
Securities, the Company shall make available for inspection by (i) such
Investor, (ii) Legal Counsel and (iii) one firm of accountants or other agents
retained by the Investors (collectively, the "Inspectors"), all pertinent
financial and other records, and pertinent corporate documents and properties of
the Company (collectively, the "Records"), as shall be reasonably deemed
necessary by each Inspector, and cause the Company's officers, directors and
employees to supply all information which any Inspector may reasonably request;
provided, however, that each Inspector shall agree in writing to hold in strict
confidence and shall not make any disclosure (except to an Investor) or use of
any Record or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the 1933 Act, (b) the release of such Records is ordered pursuant to a
final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
Agreement or any other Transaction Document (as defined in the Securities
Purchase Agreement). Each Investor agrees that it shall, upon learning that
disclosure of such Records is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt notice to the Company
and allow the Company, at its expense, to undertake appropriate action to
prevent disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and any Investor) shall be deemed to limit the Investors' ability to
sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.

 

(j)           The Company shall hold in confidence and not make any disclosure
of information concerning an Investor provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor's
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

 

(k)          The Company shall use its best efforts either to (i) cause all of
the Registrable Securities covered by a Registration Statement to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange or (ii) secure the
inclusion for quotation of all of the Registrable Securities on The NASDAQ
Capital Market or (iii) if, despite the Company's best efforts, the Company is
unsuccessful in satisfying the preceding clauses (i) and (ii), to secure the
inclusion for quotation on another Eligible Market for such Registrable
Securities and, without limiting the generality of the foregoing, to use its
best efforts to arrange for at least two market makers to register with the
Financial Industry Regulatory Authority, Inc. ("FINRA") as such with respect to
such Registrable Securities. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(k).

 

 12 

 

 

(l)           The Company shall cooperate with the Investors who hold
Registrable Securities being offered and, to the extent applicable, facilitate
the timely preparation and delivery of certificates (not bearing any restrictive
legend in accordance with Section 2(g) of the Securities Purchase Agreement)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.

 

(m)         If requested by an Investor, the Company shall as soon as
practicable (i) incorporate in a prospectus supplement or post-effective
amendment such information as an Investor reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by an Investor holding any Registrable Securities.

 

(n)          The Company shall use its best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to
consummate the disposition of such Registrable Securities.

 

(o)          The Company shall make generally available to its security holders
as soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the 1933 Act) covering
a twelve-month period beginning not later than the first day of the Company's
fiscal quarter next following the applicable Effective Date of a Registration
Statement.

 

(p)          The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.

 

(q)          Within two (2) Business Days after a Registration Statement which
covers Registrable Securities is declared effective by the SEC, the Company
shall deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

 

 13 

 

 

(r)           Notwithstanding anything to the contrary herein, at any time after
the Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a "Grace Period"); provided, that the Company
shall promptly (i) notify the Investors in writing of the existence of material,
non-public information giving rise to a Grace Period (provided that in each
notice the Company will not disclose the content of such material, non-public
information to the Investors) and the date on which the Grace Period will begin,
and (ii) notify the Investors in writing of the date on which the Grace Period
ends; and, provided further, that no Grace Period shall exceed five (5)
consecutive days and during any three hundred sixty five (365) day period such
Grace Periods shall not exceed an aggregate of twenty (20) days and the first
day of any Grace Period must be at least five (5) Trading Days after the last
day of any prior Grace Period (each, an "Allowable Grace Period"). For purposes
of determining the length of a Grace Period above, the Grace Period shall begin
on and include the date the Investors receive the notice referred to in clause
(i) and shall end on and include the later of the date the Investors receive the
notice referred to in clause (ii) and the date referred to in such notice. The
provisions of Section 3(g) hereof shall not be applicable during the period of
any Allowable Grace Period. Upon expiration of the Grace Period, the Company
shall again be bound by the first sentence of Section 3(f) with respect to the
information giving rise thereto unless such material, non-public information is
no longer applicable. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in accordance with the terms of the Securities
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which an Investor has entered into a contract for sale, prior to the
Investor's receipt of the notice of a Grace Period and for which the Investor
has not yet settled.

 

(s)          Neither the Company nor any Subsidiary or affiliate thereof shall
identify any Investor as an underwriter in any public disclosure or filing with
the SEC, the Principal Market or any Eligible Market without such Investor's
prior written consent and any Investor being deemed an underwriter by the SEC
shall not relieve the Company of any obligations it has under this Agreement or
any other Transaction Document (as defined in the Securities Purchase
Agreement); provided, however, that the foregoing shall not prohibit the Company
from including the disclosure found in the "Plan of Distribution" section
attached hereto as Exhibit B in the Registration Statement.

 

(t)           Neither the Company nor any of its Subsidiaries has entered, as of
the date hereof, nor shall the Company or any of its Subsidiaries, on or after
the date of this Agreement, enter into any agreement with respect to its
securities, that would have the effect of impairing the rights granted to the
Buyers in this Agreement or otherwise conflicts with the provisions hereof.

 

 14 

 

 

4.           Obligations of the Investors.

 

(a)          At least five (5) Business Days prior to the first anticipated
Filing Date of a Registration Statement, the Company shall notify each Investor
in writing of the information the Company requires from each such Investor if
such Investor elects to have any of such Investor's Registrable Securities
included in such Registration Statement. It shall be a condition precedent to
the obligations of the Company to complete any registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Investor
that such Investor shall furnish to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it as shall be reasonably
required to effect and maintain the effectiveness of the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.

 

(b)          Each Investor, by such Investor's acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor's election to exclude all of such Investor's Registrable
Securities from such Registration Statement.

 

(c)          Each Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(g) or
the first sentence of Section 3(f), such Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until such Investor's receipt of copies of
the supplemented or amended prospectus as contemplated by Section 3(g) or the
first sentence of Section 3(f) or receipt of notice that no supplement or
amendment is required. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in accordance with the terms of the Securities
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which an Investor has entered into a contract for sale prior to the
Investor's receipt of a notice from the Company of the happening of any event of
the kind described in Section 3(g) or the first sentence of Section 3(f) and for
which the Investor has not yet settled.

 

(d)          Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.

 

5.           Expenses of Registration.

 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company. The Company shall also
reimburse the Investors for the fees and disbursements of Legal Counsel in
connection with registration, filing or qualification pursuant to Sections 2 and
3 of this Agreement which amount shall be limited to $15,000 for each such
registration, filing or qualification.

 

 15 

 

 

6.           Indemnification.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 

(a)          To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Investor, the directors,
officers, partners, members, employees, agents, representatives of such
Investor, and each Person, if any, who controls any Investor within the meaning
of the 1933 Act or the 1934 Act (each, an "Indemnified Person"), against any
losses, claims, damages, liabilities, judgments, fines, penalties, charges,
costs, reasonable attorneys' fees, amounts paid in settlement or expenses, joint
or several (collectively, "Claims"), incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an Indemnified Party is or may be a party thereto ("Indemnified
Damages"), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other "blue sky" laws of any jurisdiction
in which Registrable Securities are offered ("Blue Sky Filing"), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, "Violations"). Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): shall not apply to (i) a Claim by an
Indemnified Person arising out of or based upon a Violation (x) which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person expressly for use in connection with the
preparation of the Registration Statement or any such amendment thereof or
supplement thereto; (y) solely arising out of or based upon a violation or
alleged violation by the Indemnified Person of the 1933 Act, the 1934 Act, any
other law, including, without limitation, any state securities law, or any rule
or regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement, or (z) solely arising out of or
based upon a violation by the Indemnified Person of this Agreement; and (ii)
shall not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld or delayed. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Person and shall survive the transfer of the Registrable Securities
by the Investors pursuant to Section 9.

 

 16 

 

 

(b)          In connection with any Registration Statement in which an Investor
is participating, each such Investor agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, the directors, officers,
employees, agents, representatives of the Company, and each Person, if any, who
controls the Company within the meaning of the 1933 Act or the 1934 Act (each,
an "Indemnified Party"), against any Claim or Indemnified Damages to which any
of them may become subject insofar as such Claim or Indemnified Damages arise
out of or are based upon any Violation, in each case to the extent, and only to
the extent, that such Violation occurs in reliance upon and in conformity with
information furnished in writing to the Company by such Investor expressly for
use in connection with such Registration Statement; and, subject to Section
6(c), such Investor shall reimburse the Indemnified Party, promptly as such
expenses are incurred and are due and payable, for any legal fees or other
reasonable expenses incurred by the Indemnified Party in connection with
investigating or defending any such Claim; provided, however, that the indemnity
agreement contained in this Section 6(b) and the agreement with respect to
contribution contained in Section 7 shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of such Investor, which consent shall not be unreasonably withheld or
delayed; provided, further, however, that the Investor shall be liable under
this Section 6(b) for only that amount of a Claim or Indemnified Damages as does
not exceed the net proceeds to such Investor as a result of the sale of
Registrable Securities pursuant to such Registration Statement. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Indemnified Party and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9.

 

 17 

 

 

(c)          Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for all such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the Indemnified Person or
Indemnified Party, as applicable, the representation by such counsel of the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding. In the case of an Indemnified Person, legal counsel
referred to in the immediately preceding sentence shall be selected by the
Investors holding at least a majority in interest of the Registrable Securities
included in the Registration Statement to which the Claim relates. The
Indemnified Party or Indemnified Person shall reasonably cooperate with the
indemnifying party in connection with any negotiation or defense of any such
action or Claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person which relates to such action or Claim. The indemnifying party
shall keep the Indemnified Party or Indemnified Person fully apprised at all
times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation and such settlement shall not include any
admission as to fault on the part of the Indemnified Party. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

 

(d)          The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.

 

(e)          The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7.           Contribution.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the amount of net proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.

 

 18 

 

 

8.           Reports Under the 1934 Act.

 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration ("Rule 144"), the Company agrees to:

 

(a)          make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(b)          file with the SEC in a timely manner (which includes in reliance
on, and after compliance with the deadlines required by, Rule 12b-25 of the 1934
Act) all reports and other documents required of the Company under the 1933 Act
and the 1934 Act so long as the Company remains subject to such requirements and
the filing of such reports and other documents is required for the applicable
provisions of Rule 144; and

 

(c)          furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.

 

9.           Assignment of Registration Rights.

 

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor's Registrable
Securities if: (i) the Investor agrees in writing with the transferee to assign
such rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment; (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee, and (b) the securities with respect to
which such registration rights are being assigned; (iii) immediately following
such transfer or assignment the further disposition of such securities by the
transferee is restricted under the 1933 Act or applicable state securities laws;
(iv) at or before the time the Company receives the written notice contemplated
by clause (ii) of this sentence the transferee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement.

 

10.         Amendment of Registration Rights.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of this
Agreement unless the same consideration (other than the reimbursement of legal
fees) also is offered to all of the parties to this Agreement.

 

 19 

 

 

11.         Miscellaneous.

 

(a)          A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from such record owner of such Registrable Securities.

 

(b)          Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) when sent, when sent by electronic mail; or (iv) one
Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses, facsimile numbers and email addresses for such communications shall
be:

 

If to the Company:

 

Real Goods Solar, Inc.

833 West South Boulder Road,

Louisville, CO 80027

Telephone:     (303) 222-8541

Facsimile:      1-877-835-4834

E-mail:           Dennis.Lacey@rgsenergy.com

Attention:       Dennis Lacey

 

With a copy (for informational purposes only) to:

 

Brownstein Hyatt Farber Schreck, LLP
410 Seventeenth Street, Suite 2200

Denver, CO 80202

Telephone:     (303) 223-1100

Facsimile:      (303) 223-1111

E-mail:           KMacdonald@BHFS.com

Attention:       Kristin M. Macdonald

 

If to the Transfer Agent:

 

Computershare Trust Company, N.A.

8742 Lucent Blvd. Suite 225

Highlands Ranch CO 80129

Telephone: (303) 262-0684

Facsimile: (303) 226-0609

Attention: Brenda Baril

 

 20 

 

 

If to Legal Counsel:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone:    (212) 756-2000

Facsimile:     (212) 593-5955

Attention:      Eleazer Klein, Esq.

Email:           eleazer.klein@srz.com

 

If to a Buyer, to its address, facsimile number and/or email address set forth
on the Schedule of Buyers attached hereto, with copies to such Buyer's
representatives as set forth on the Schedule of Buyers, or to such other
address, facsimile number and/or email address to the attention of such other
Person as the recipient party has specified by written notice given to each
other party five (5) days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender's facsimile machine or email containing the time, date, recipient
facsimile number or e-mail address and an image of the first page of such
transmission or (C) provided by a courier or overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

 

(c)          Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 

(d)          All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

 21 

 

 

(e)          If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(f)           This Agreement, the other Transaction Documents (as defined in the
Securities Purchase Agreement) and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, the other Transaction Documents and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.

 

(g)          Subject to the requirements of Section 9, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.

 

(h)          The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(i)           This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

 

(j)           Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

 22 

 

 

(k)          All consents and other determinations required to be made by the
Investors pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Required Holders, determined as if all of the
outstanding Notes then held by the Investors have been converted for Registrable
Securities without regard to any limitations on redemption, amortization and/or
conversion of the Notes and the outstanding Warrants then held by Investors have
been exercised for Registrable Securities without regard to any limitations on
exercise of the Warrants.

 

(l)           The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.

 

(m)         This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.

 

(n)          The obligations of each Investor hereunder are several and not
joint with the obligations of any other Investor, and no provision of this
Agreement is intended to confer any obligations on any Investor vis-à-vis any
other Investor. Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated herein.

 

* * * * * *

 

[Signature Page Follows]

 

 23 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  COMPANY:       REAL GOODS SOLAR, INC.         By: /s/ Dennis Lacey     Name:
Dennis Lacey     Title:  Chief Executive Officer

 

   

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  BUYERS:         Hudson Bay Master Fund Ltd.         By: Hudson Bay Capital
Management LP, as its Investment Manager         By: /s/ George Antonopoulos    
Name: George Antonopoulos     Title: Authorized Signatory

 

   

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 



BUYERS:         Empery Asset Master, Ltd.                 By: Empery Asset
Management, LP, its authorized agent           By:

/s/ Brett Director

Name:  Brett Director Title: General Counsel

 



 
 



 



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

BUYERS:         Empery Tax Efficient, LP               By: Empery Asset
Management, LP, its authorized agent         By:

/s/ Brett Director

Name:  Brett Director Title: General Counsel

 



 
 

  

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

BUYERS:         Empery Tax Efficient II, LP               By: Empery Asset
Management, LP, its authorized agent         By:

/s/ Brett Director

Name:  Brett Director Title: General Counsel

 



 
 

  

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

BUYERS:         Alto Opportunity Master Fund, SPC         By:

/s/ Daniel H. Kochav

Name: Daniel H. Kochav Title: Director





 

   

 

 

SCHEDULE OF BUYERS

 



 

Buyer

  Buyer Address
and Facsimile Number   Buyer's Representative's Address
and Facsimile Number     Hudson Bay Master Fund Ltd.  

c/o Hudson Bay Capital Management LP

777 Third Avenue, 30th Floor
New York, New York 10017
Attention: Yoav Roth
George Antonopoulos
Facsimile: 646-214-7946
Telephone: 212-571-1244
E-mail: investments@hudsonbaycapital.com

operations@hudsonbaycapital.com



 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attn: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2000

Email: eleazer.klein@srz.com

          Empery Asset Master, Ltd.  

c/o Empery Asset Management, LP

One Rockefeller Plaza, Suite 1205

New York, New York

10020

Attention: Ryan M. Lane

Facsimile: (212) 608-3307

Telephone: (212) 608-3300

Email: notices@emperyam.com

            Empery Tax Efficient, LP  

c/o Empery Asset Management, LP

One Rockefeller Plaza, Suite 1205

New York, New York

10020

Attention: Ryan M. Lane

Facsimile: (212) 608-3307

Telephone: (212) 608-3300

Email: notices@emperyam.com

            Empery Tax Efficient II, LP  

c/o Empery Asset Management, LP

One Rockefeller Plaza, Suite 1205

New York, New York

10020

Attention: Ryan M. Lane

Facsimile: (212) 608-3307

Telephone: (212) 608-3300

Email: notices@emperyam.com

            Alto Opportunity Master Fund, SPC  

c/o Tenor Capital Management

1180 Avenue of Americas, Suite 1940

New York, NY 10036 

Attention:

Waqas Khatri (wkhatri@tenorcapital.com, +1-212-918-5213)

operations@tenorcapital.com (Ravi Patel, Vidhi Patel, Carine Tabet,
212-918-5303)

 



   

   

 

 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

Computershare Trust Company, N.A.

8742 Lucent Blvd. Suite 225

Highlands Ranch CO 80129

Telephone: (303) 262-0684

Facsimile: (303) 226-0609

Attention: Brenda Baril

 

Re:Real Goods Solar, Inc.

 

Ladies and Gentlemen:

 

[We are][I am] counsel to Real Goods Solar, Inc., a Colorado corporation (the
"Company"), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of April 1, 2016 (the "Securities
Purchase Agreement"), entered into by and among the Company and the buyers named
therein (collectively, the "Holders") pursuant to which the Company issued to
the Holders senior secured convertible notes (the "Notes") pursuant to which
shares of the Company's Class A common stock, par value $0.0001 per share (the
"Common Stock") are issuable thereunder and warrants exercisable for shares of
Common Stock (the "Warrants"). Pursuant to the Securities Purchase Agreement,
the Company also has entered into a Registration Rights Agreement with the
Holders (the "Registration Rights Agreement") pursuant to which the Company
agreed, among other things, to register the resale of the Registrable Securities
(as defined in the Registration Rights Agreement), including the shares of
Common Stock issuable upon conversion of the Notes and upon exercise of the
Warrants under the Securities Act of 1933, as amended (the "1933 Act"). In
connection with the Company's obligations under the Registration Rights
Agreement, on ____________ ___, 2016, the Company filed a Registration Statement
on Form S-3 (File No. 333-_____________) (the "Registration Statement") with the
Securities and Exchange Commission (the "SEC") relating to the Registrable
Securities which names each of the Holders as a selling shareholder thereunder.

 

In connection with the foregoing, [we][I] advise you that a member of the SEC's
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no knowledge
that any stop order suspending its effectiveness has been issued or that any
proceedings for that purpose are pending before, or threatened by, the SEC and
the Registrable Securities are available for resale under the 1933 Act pursuant
to the Registration Statement.

 

This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company's Irrevocable Transfer Agent Instructions dated
April 1, 2016.

  

  Very truly yours,       [ISSUER'S COUNSEL]       By:_____________________

 

CC:[LIST NAMES OF HOLDERS]



 

 A-1 

 



 

EXHIBIT B

SELLING SHAREHOLDERS

 

The shares of Class A common stock being offered by the selling shareholders are
those issuable to the selling shareholders pursuant to the terms of the
convertible notes and upon exercise of the warrants. For additional information
regarding the issuance of those convertible notes and warrants, see "Private
Placement of Convertible Notes and Warrants" above. We are registering the
shares of Class A common stock in order to permit the selling shareholders to
offer the shares for resale from time to time. Except for the ownership of the
convertible notes and the warrants issued pursuant to the Securities Purchase
Agreement and [INSERT DESCRIPTION OF ANY OTHER MATERIAL RELATIONSHIP BETWEEN THE
COMPANY AND ANY SELLING SHAREHOLDER], the selling shareholders have not had any
material relationship with us within the past three years.

 

The table below lists the selling shareholders and other information regarding
the beneficial ownership of the shares of Class A common stock by each of the
selling shareholders. The second column lists the number of shares of Class A
common stock beneficially owned by each selling shareholder, based on its
ownership of the convertible notes and warrants, as of ________, 2016, assuming
conversion of all convertible notes at the Conversion Price in effect as of the
Trading Day immediately preceding the date the registration statement is
initially filed with the SEC and exercise of all warrants held by the selling
shareholders on that date, after giving effect to the Beneficial Ownership
Blockers (as defined below).

 

The third column lists the shares of Class A common stock being offered by this
prospectus by the selling shareholders and does not take into account any
limitations on conversion, amortization, redemption or exercise of the notes and
the warrants. The fourth column lists the shares of Class A common stock held by
each selling shareholder after completion of this offering and assumes that each
selling shareholder sells all of the shares covered by this prospectus and
assumes full conversion of the Notes at the Conversion Price in effect as of the
Trading Day immediately preceding the date the registration statement is
initially filed with the SEC and the full exercise of the warrants held by each
of the selling shareholders on that date, in each case, without regard to any
limitations on conversion, amortization, redemption or exercise. The fifth
column lists the percentage ownership held by each selling shareholder after
completion of this offering to the extent such percentage exceed 1& of the total
number of shares of Class A common stock outstanding. The information presented
regarding the selling shareholders is based, in part, on information the selling
shareholders provided to us in writing specifically for use herein.

 

In accordance with the terms of a registration rights agreement with the selling
shareholders, this prospectus generally covers the resale of at least 200% of
the sum of (i) the maximum number of shares of Class A common stock issued and
issuable pursuant to the convertible notes as of the Trading Day immediately
preceding the date the registration statement is initially filed with the SEC,
and (ii) the maximum number of shares of Class A common stock issued and
issuable upon exercise of the related warrants as of the Trading Day immediately
preceding the date the registration statement is initially filed with the SEC,
in each case without regard to any limitations on conversion, amortization,
redemption or exercise. Because the conversion price of the convertible notes
may be adjusted, the number of shares that will actually be issued may be more
or less than the number of shares being offered by this prospectus.

 

 Annex I-1 

 

 

Under the terms of the convertible notes and the warrants, a selling shareholder
may not convert the convertible notes or exercise the warrants to the extent
such conversion or exercise would cause such selling shareholder, together with
its affiliates, to beneficially own a number of shares of Class A common stock
which would exceed 9.99% of our then outstanding shares of Class A common stock
following such conversion or exercise, excluding for purposes of such
determination shares of Class A common stock issuable upon conversion of the
convertible notes which have not been converted and upon exercise of the
warrants which have not been exercised (the "Beneficial Ownership Blockers").
The number of shares in the second column reflects this limitation. The selling
shareholders may sell all, some or none of their shares in this offering. See
"Plan of Distribution."

 

[Each selling shareholder who is a broker-dealer or affiliated with a
broker-dealer have confirmed to us that they purchased the securities to be sold
in the ordinary course of business and had no agreements or understandings,
directly or indirectly, with any person to distribute the securities at the time
of their purchase.]1

 

In addition to the assumptions described above, beneficial ownership is
determined in accordance with the rules of the SEC and generally includes voting
or investment power over securities. To our knowledge, unless otherwise
indicated, all persons named in the table below have sole voting and investment
power with respect to their shares of Class A common stock. Percentage of
beneficial ownership is based on [●] shares of Class A common stock outstanding
as of [●], 2016.

 



 

1 Insert to the extent necessary.

 

 Annex I-2 

 

 

Name of Selling Shareholder   Number of Shares of
Class A Common Stock
Owned Prior to
Offering   Maximum Number of
Shares of Class A
Common Stock to be
Sold Pursuant to this
Prospectus   Number of Shares of
Class A Common
Stock Owned After
Offering   Percentage of
Shares of Class A
Common Stock
Owned After
Offering (to the
extent greater than
1%)                   Hudson Bay Master Fund Ltd. (1)   (2)       0            
          [Other Buyers] (3)   (4)            

 

(1)         Hudson Bay Capital Management, L.P., the investment manager of
Hudson Bay Master Fund Ltd., has voting and investment power over these
securities. Sander Gerber is the managing member of Hudson Bay Capital GP LLC,
which is the general partner of Hudson Bay Capital Management, L.P. Each of
Hudson Bay Master Fund Ltd. and Sander Gerber disclaims beneficial ownership
over these securities.

 

(2)         Includes [●] shares of Class A common stock issuable (i) under the
Notes and/or (ii) upon exercise of the Warrants, which together represent 9.99%
of our outstanding shares of Class A common stock as of [●], 2016. Does not
include additional shares of Class A common stock issuable under the Notes
and/or Warrants because the selling shareholder does not have the right to any
shares of Class A common stock with respect to the Notes or the Warrants if the
selling shareholder, together with its affiliates, would beneficially own in
excess of 9.99% of the outstanding shares of our Class A common stock.

 

(3)

 

(4)

 

 Annex I-3 

 

 

PLAN OF DISTRIBUTION

 

We are registering the shares of Class A common stock issuable pursuant to the
terms of the convertible notes and upon exercise of the warrants to permit the
resale of these shares of Class A common stock by the holders of the convertible
notes and warrants from time to time after the date of this prospectus. We will
not receive any of the proceeds from the sale by the selling shareholders of the
shares of Class A common stock. We will bear all fees and expenses incident to
our obligation to register the shares of Class A common stock.

 

The selling shareholders may sell all or a portion of the shares of Class A
common stock held by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
Class A common stock are sold through underwriters or broker-dealers, the
selling shareholders will be responsible for underwriting discounts or
commissions or agent's commissions. The shares of Class A common stock may be
sold in one or more transactions at fixed prices, at prevailing market prices at
the time of the sale, at varying prices determined at the time of sale, or at
negotiated prices. These sales may be effected in transactions, which may
involve crosses or block transactions, pursuant to one or more of the following
methods,

 

·on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

·in the over-the-counter market;

 

·in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

·through the writing of options, whether such options are listed on an options
exchange or otherwise;

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·short sales;

 

·broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;

 

 Annex I-4 

 

 

·a combination of any such methods of sale; and

 

·any other method permitted pursuant to applicable law.

 

The selling shareholders may also sell shares of Class A common stock under Rule
144 promulgated under the Securities Act, if available, rather than under this
prospectus. In addition, the selling shareholders may transfer the shares of
Class A common stock by other means not described in this prospectus.

 

If the selling shareholders effect such transactions by selling shares of Class
A common stock to or through underwriters, broker-dealers or agents, such
underwriters, broker-dealers or agents may receive commissions in the form of
discounts, concessions or commissions from the selling shareholders or
commissions from purchasers of the shares of Class A common stock for whom they
may act as agent or to whom they may sell as principal (which discounts,
concessions or commissions as to particular underwriters, broker-dealers or
agents may be in excess of those customary in the types of transactions
involved). In connection with sales of the shares of Class A common stock or
otherwise, the selling shareholders may enter into hedging transactions with
broker-dealers, which may in turn engage in short sales of the shares of Class A
common stock in the course of hedging in positions they assume. The selling
shareholders may also sell shares of Class A common stock short and deliver
shares of Class A common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. We
have advised each selling shareholder that it is the view of the SEC that they
may not use shares registered on the registration statement of which this
prospectus is a part to cover short sales of Class A common stock made prior to
the date on which the registration statement of which this prospectus is a part
shall have been declared effective by the SEC. The selling shareholders may also
loan or pledge shares of Class A common stock to broker-dealers that in turn may
sell such shares.

 

The selling shareholders may pledge or grant a security interest in some or all
of the convertible notes, warrants or shares of Class A common stock owned by
them and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of Class A common
stock from time to time pursuant to this prospectus or any amendment to this
prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act of 1933, as amended, amending, if necessary, the list of selling
shareholders to include the pledgee, transferee or other successors in interest
as selling shareholders under this prospectus. The selling shareholders also may
transfer and donate the shares of Class A common stock in other circumstances in
which case the transferees, donees, pledgees or other successors in interest
will be the selling beneficial owners for purposes of this prospectus.

 

The selling shareholders and any broker-dealer participating in the distribution
of the shares of Class A common stock may be deemed to be "underwriters" within
the meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of Class A common stock is made, a prospectus supplement,
if required, will be distributed which will set forth the aggregate amount of
shares of Class A common stock being offered and the terms of the offering,
including the name or names of any broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling
shareholders and any discounts, commissions or concessions allowed or reallowed
or paid to broker-dealers.

 

 Annex I-5 

 

 

Under the securities laws of some states, the shares of Class A common stock may
be sold in such states only through registered or licensed brokers or dealers.
In addition, in some states the shares of Class A common stock may not be sold
unless such shares have been registered or qualified for sale in such state or
an exemption from registration or qualification is available and is complied
with.

 

There can be no assurance that any selling shareholder will sell any or all of
the shares of Class A common stock registered pursuant to the registration
statement, of which this prospectus forms a part.

 

The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of Class A common stock by the selling
shareholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of Class A
common stock to engage in market-making activities with respect to the shares of
Class A common stock. All of the foregoing may affect the marketability of the
shares of common stock and the ability of any person or entity to engage in
market-making activities with respect to the shares of Class A common stock.

 

We will pay all expenses of the registration of the shares of Class A common
stock pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or "blue sky" laws;
provided, however, that a selling shareholder will pay all underwriting
discounts and selling commissions, if any. We will indemnify the selling
shareholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling shareholders will be entitled to contribution. We may be indemnified by
the selling shareholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling shareholder specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.

 

Once sold under the registration statement, of which this prospectus forms a
part, the shares of Class A common stock will be freely tradable in the hands of
persons other than our affiliates.

 



 Annex I-6 

